 
 
I 
111th CONGRESS 1st Session 
H. R. 961 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on phosphoric acid, lanthanum salt, cerium terbium-doped. 
 
 
1.Phosphoric acid, lanthanum salt, cerium terbium-doped 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 



9902.04.76Phosphoric acid, lanthanum salt, cerium terbium-doped (CAS No. 95823–34–0) (provided for in subheading 3206.50.00)FreeNo changeNo changeOn or before 12/31/2012 . 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
